UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6130


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SEAN DARNELL FOWLKES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:10-cr-00332-CCB-1)


Submitted:   June 24, 2013                 Decided:   July 15, 2013


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean Darnell Fowlkes, Appellant Pro Se. Michael Clayton Hanlon,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sean   Darnell     Fowlkes       appeals    the     district    court’s

orders   denying    his   motion   to     dismiss    the   indictment        and   his

motion for reconsideration.             We have reviewed the record and

find   no   reversible    error.        Accordingly,       we     affirm    for    the

reasons stated by the district court.               United States v. Fowlkes,

No. 1:10-cr-00332-CCB-1 (D. Md. Nov. 19, 2012).                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the    materials       before    this     court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                          2